DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-13, 21-24 in the reply filed on 9/15/21 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 6-13, 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, line 14 recites the limitation “the filtered signal”, however lines 1-14 recites the limitations of “a filtered signal” and “a filtered signal”.  Therefore the recitation of “the filtered signal” in the same or subsequent claim is unclear because it is uncertain which of the filtered signals was intended (MPEP 2173.05(e)).  For 
Referring to claim 24, “a variables in a model” is not clear.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 6-13, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed machine-readable medium can be interpreted to be in the form of a signal, such as a transmission medium or carrier wave.  Such transmission medium or carrier wave claims are ineligible for patent protection because they do not fall within any of the four statutory classes of § 101.  

3.	Claim(s) 6-13, 21-24  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites 
6. A computer program product, comprising a computer-readable medium having instructions, which when executed cause a computer to: 
receive, during polishing of a substrate, a signal from an in-situ monitoring system, the signal including a sequence of measured values; 
filter the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, wherein the instructions to filter the signal include instructions to 

model an underlying signal, using a plant state, and 
apply a linear prediction filter to the plant state and the plurality of disturbance states to generate a filtered signal representing the underlying signal; and 
determine at least one of a polishing endpoint or an adjustment for a polishing rate from the filtered signal. 
7. The computer program product of claim 6, wherein the plurality of periodic disturbances consists of two periodic disturbances. 
8. The computer program product of claim 6, wherein the plurality of periodic disturbances consists of three periodic disturbances. 
9. The computer program product of claim 6, wherein the plurality of periodic disturbances include a head sweep disturbance. 
10. The computer program product of claim 6, wherein the instructions to filter the signal include instructions to model the underlying signal using a plurality of plant states. 
11. The computer program product of claim 10, wherein the plurality of plant states include a filtered motor current and a motor current rate. 
12. The computer program product of claim 10, wherein the plurality of plant states include a filtered torque and a torque rate. 
13. The computer program product of claim 6, wherein the linear prediction filter comprises a Kalman filter.

22. (New) The computer program product of claim 6, wherein the instructions to model the plurality of periodic disturbances comprise instructions to model the plurality of periodic disturbances as a plurality of sinusoids.  
23. (New) The computer program product of claim 6, wherein the plurality of different frequencies are preset values.  
24. (New) The computer program product of claim 6, wherein a frequency of the plurality of different frequencies is a variables in a model used for modeling the plurality of periodic disturbance.
The limitations above, as drafted, are functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a computer program product nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, receiving a signal including a sequence of measured values in the context of this claim encompasses a user thinking of interpreting measurements.  Similarly, the modelling and determining, in the context of this claim encompasses the user manually modelling and thinking about calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a computer program product amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Allowable Subject Matter
	Claims 6-13, 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
While, U.S. Pub. No. 2013/0288572 to Benvegnu, supplied by applicant, teaches 
6. A computer program product, comprising a computer-readable medium having instructions, which when executed cause a computer to: receive, during polishing of a 
Benvegnu fails to teach all the claimed features of applicant’s instant invention, specifically including: 
6. A computer program product, comprising a computer-readable medium having instructions, which when executed cause a computer to: 
receive, during polishing of a substrate, a signal from an in-situ monitoring system, the signal including a sequence of measured values; 
filter the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, wherein the instructions to filter the signal include instructions to 
model a plurality of periodic disturbances, using a plurality of disturbance states, at a plurality of different frequencies, 
model an underlying signal, using a plant state, and 
apply a linear prediction filter to the plant state and the plurality of disturbance states to generate a filtered signal representing the underlying signal; and 
determine at least one of a polishing endpoint or an adjustment for a polishing rate from the filtered signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/Primary Examiner, Art Unit 2896